

Exhibit 10.36




AMENDMENT NO. 1 TO TIME SHARING AGREEMENT


THIS AMENDMENT NO. 1 TO TIME SHARING AGREEMENT (the “Amendment”) is made and
entered into this 23rd day of December, 2014, by and between PMI Global Services
Inc.,
with an address of 180 Airport Rd, Hgr D2, White Plains, NY 10604 (“Operator”)
and André Calantzopoulos, with an address of Avenue de Rhodanie 50, 1007
Lausanne, Switzerland (“User”).


WITNESSETH, that


WHEREAS, Operator and User are parties to that certain Time Sharing Agreement
dated May 8, 2013, as amended (“Agreement”);


WHEREAS, the parties desire to amend the Agreement; and


WHEREAS, Wells Fargo acknowledges and consents to this Amendment.


NOW THEREFORE, Operator and User declaring their intention to enter into and be
bound by this Amendment, and for the good and valuable consideration set forth
below, hereby covenant and agree as follows:


1.    Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the meaning set forth in the Agreement.


2.    Amendment.


2.1    The fourth WHEREAS clause in the Agreement is hereby deleted in its
entirety and replaced with the following:


WHEREAS, On July 22, 2010, Operator received Special Authorization from the
Department of Transportation (“DOT”) under DOT Regulation 375.70 to operate the
Aircraft pursuant to this Agreement, which was extended by that Special
Authorization issued on December 22, 2010, extended by that Special
Authorization issued on December 2, 2011, amended by that Amended Special
Authorization issued July 18, 2012, extended by that Amended Special
Authorization issued December 19, 2012, extended by that Special Authorization
issued December 12, 2013 and amended and extended by that Amended Special
Authorization issued December 18, 2014 and which may be further amended or
extended by a special authorization issued by the DOT (the “Special
Authorization”). A copy of the Special Authorization is attached as Exhibit B,
provided that any amendment or extension of the Special Authorization issued by
the DOT will automatically form part of the Agreement and Exhibit B shall
automatically be amended to include such amendment or extension; and


2.3    Exhibit B to the Agreement is hereby deleted in its entirety and replaced
with the Exhibit B attached hereto.







1



--------------------------------------------------------------------------------





3.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its choice of law provisions.


IN WITNESS WHEREOF, the parties hereto have caused the signatures of their
authorized representatives to be affixed below on the day and year first above
written. The persons signing below warrant their authority to sign.


Operator:
User:
 
 
PMI GLOBAL SERVICES INC.
 
 
 
By:    /s/ JOHN K. HAMMEL        
/s/ ANDRÉ CALANTZOPOULOS        
Name:    John K. Hammel
Name: André Calantzopoulos
Title:    Vice President
 
 
 
 
 
 
 





                        


        

2



--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED:


Wells Fargo Bank Northwest, National Association, not in its individual
capacity, but solely as Owner Trustee under that certain Amended and Restated
Trust Agreement dated as of June 1, 2012, as amended and supplemented from time
to time.




By:    /s/ MICHAEL ARSENAULT        
Name:    Michael Arsenault        
Title:    Vice President



































































































3



--------------------------------------------------------------------------------




    
    
EXHIBIT B


SPECIAL AUTHORIZATION



































































4

--------------------------------------------------------------------------------









5

--------------------------------------------------------------------------------




[ex10xx123114amdmtacga_image1.jpg]


 
U.S. Department of
1200 New Jersey Avenue, S.E.
Transportation
Washington, D.C. 20590
Office of the Secretary
of Transportation
 
 
Issue date: December 18, 2014
 
 
Ms. Joanne Barbera
Authority expires: December 31, 2015
Counsel for PMI Global Services Inc.
 
Barbera & Watkins, LLC
 
6701 W. 64th Street, Suite 315
/s/ ROBERT FINAMORE
Overland Park, Kansas 66202
Director, Office of International Aviation



AMENDED SPECIAL AUTHORIZATION1 
Effective December 18, 2014, and terminating December 31, 2015, permission is
granted under 14 CFR §375.70 of the Department's regulations to PMI Global
Services Inc. (PMIGS), to the extent necessary to permit it to engage in the
time-sharing activities described below, using the following U.S.-registered
foreign civil aircraft:2 
Gulfstream G-550, registration N551PM
Gulfstream G-550, registration N552PM


In the conduct of the authorized time-sharing operations, PMIGS, as the
operator, may carry up to three individual officers, directors, or key personnel
of PMIGS' parent corporation, Philip Morris International Inc., for personal
travel on flights into, out of, and within the United States during the term of
this authority. These operations are deemed to be business aviation activities
within the meaning of §375.37 to the extent that these three individuals are
eligible for this personal travel for reasons of security and personal safety
under a formal resolution approved by the Board of Philip Morris, and/or as a
part of a compensation package from the company. PMIGS may collect charges from
the individuals only as provided in §375.37(d).
In the conduct of the operations authorized above, PMIGS must (1) comply with
all applicable requirements of 14 CFR Part 375; (2) comply with all applicable
requirements of the Federal Aviation Administration contained in the Federal
Aviation Regulations (including 14 CFR Part 91), and applicable Orders of the
Federal Aviation Administration; (3) comply with all applicable U.S. Government
requirements concerning security; and (4) carry on board the aircraft a copy of
this permit.
For information concerning requirements of the Federal Aviation Administration,
PMIGS should contact the FAA's Flight Standards Service in Washington, D.C. at
(202) 385-4510.
This action is taken under assigned authority (14 CFR §385.13(m)). Persons
entitled to petition the Department for review of this action under the
Department's regulations, 14 CFR §385.30, should file their petitions within
seven days of the date of this action. This action is effective immediately, and
the filing of a petition for review will not alter its effectiveness.
***************
___________________________
1 This action amends the special authorization granted to PMIGS on December 12,
2013, so as to extend the eligibility of time-sharing activities to directors
and key personnel of PMIGS' parent corporation, Philip Morris International
Inc., as specified above. It also extends the effectiveness of the special
authorization to December 31, 2015.
2 In addition to aircraft registrations N551PM and N552PM, PMIGS may use other
substitute or additional U.S.-registered aircraft that it operates.




--------------------------------------------------------------------------------




[ex10xx123114amdmtacga_image1.jpg]


 
U.S. Department of
1200 New Jersey Avenue, S.E.
Transportation
Washington, D.C. 20590
Office of the Secretary
of Transportation
 
 
Issue date: December 12, 2013
 
 
Ms. Joanne Barbera
Authority expires: December 31, 2014
Counsel for PMI Global Services Inc.
 
Barbera & Watkins, LLC
 
6701 W. 64th Street, Suite 315
/s/ ROBERT FINAMORE
Overland Park, Kansas 66202
Director, Office of International Aviation



SPECIAL AUTHORIZATION
Effective December 12, 2013, and terminating December 31, 2014, permission is
granted under 14 CFR §375.70 of the Department's regulations to PMI Global
Services Inc. (PMIGS), to the extent necessary to permit it to engage in the
time-sharing activities described below, using the following U.S.-registered
foreign civil aircraft:1 
Gulfstream G-550, registration N551PM
Gulfstream G-550, registration N552PM


In the conduct of the authorized time-sharing operations, PMIGS, as the
operator, may carry up to three individual officers of PMIGS' parent
corporation, Philip Morris International Inc., for personal travel on flights
into, out of, and within the United States during the term of this authority.
These operations are deemed to be business aviation activities within the
meaning of §375.37 to the extent that these three Philip Morris officers are
eligible for this personal travel for reasons of security and personal safety
under a formal resolution approved by the Board of Philip Morris, and/or as a
part of these officers' compensation package from the company. PMIGS may collect
charges from the individuals only as provided in §375.37(d).
In the conduct of the operations authorized above, PMIGS must (1) comply with
all applicable requirements of 14 CFR Part 375; (2) comply with all applicable
requirements of the Federal Aviation Administration contained in the Federal
Aviation Regulations (including 14 CFR Part 91), and applicable Orders of the
Federal Aviation Administration; (3) comply with all applicable U.S. Government
requirements concerning security; and (4) carry on board the aircraft a copy of
this permit. For information concerning requirements of the Federal Aviation
Administration, PMIGS should contact the FAA's Flight Standards Service in
Washington, D.C. at (202) 385-4510.
This action is taken under assigned authority (14 CFR §385.13(m)). Persons
entitled to petition the Department for review of this action under the
Department's regulations, 14 CFR §385.30, should file their petitions within
seven days of the date of this action. This action is effective immediately, and
the filing of a petition for review will not alter its effectiveness.
***************
___________________________
1 In addition to aircraft registrations N551PM and N552PM, PMIGS may use other
substitute or additional U.S.-registered aircraft that it operates.




--------------------------------------------------------------------------------




[ex10xx123114amdmtacga_image1.jpg]


 
U.S. Department of
1200 New Jersey Avenue, S.E.
Transportation
Washington, D.C. 20590
Office of the Secretary
of Transportation
 
 
Issue date: December 19, 2012
 
 
Ms. Joanne Barbera
Authority expires: December 31, 2013
Counsel for PMI Global Services Inc.
 
Barbera & Watkins, LLC
 
6701 W. 64th Street, Suite 315
/s/ ROBERT FINAMORE
Overland Park, Kansas 66202
Director, Office of International Aviation



AMENDED SPECIAL AUTHORIZATION
Effective December 19, 2012, and terminating December 31, 2013, permission is
granted under 14 CFR §375.70 of the Department's regulations to PMI Global
Services Inc. (PMIGS), to the extent necessary to permit it to engage in the
time-sharing activities described below, using the following U.S.-registered
foreign civil aircraft:1 
Gulfstream G-550, registration N551PM
Gulfstream G-550, registration N552PM


In the conduct of the authorized time-sharing operations, PMIGS, as the
operator, may carry up to three individual officers of PMIGS' parent
corporation, Philip Morris International Inc., for personal travel on flights
into, out of, and within the United States during the term of this authority.
These operations are deemed to be business aviation activities within the
meaning of §375.37 to the extent that these three Philip Morris officers are
eligible for this personal travel for reasons of security and personal safety
under a formal resolution approved by the Board of Philip Morris, and/or as a
part of these officers' compensation package from the company. PMIGS may collect
charges from the individuals only as provided in §375.37(d).
In the conduct of the operations authorized above, PMIGS must (1) comply with
all applicable requirements of 14 CFR Part 375; (2) comply with all applicable
requirements of the Federal Aviation Administration contained in the Federal
Aviation Regulations (including 14 CFR Part 91), and applicable Orders of the
Federal Aviation Administration; (3) comply with all applicable U.S. Government
requirements concerning security; and (4) carry on board the aircraft a copy of
this permit. For information concerning requirements of the Federal Aviation
Administration, PMIGS should contact the FAA's Flight Standards Service in
Washington, D.C. at (202) 385-4510.
This action is taken under assigned authority (14 CFR §385.13(m)). Persons
entitled to petition the Department for review of this action under the
Department's regulations, 14 CFR §385.30, should file their petitions within
seven days of the date of this action. This action is effective immediately, and
the filing of a petition for review will not alter its effectiveness.
***************
______________________
1This action amends and extends the special authorization most recently granted
to PMIGS on July 18, 2012, to reflect a change in authorized aircraft. In
addition to aircraft registrations N551PM and N552PM, PMIGS may use other
substitute or additional U.S.-registered aircraft that it operates.




--------------------------------------------------------------------------------




[ex10xx123114amdmtacga_image1.jpg]


 
U.S. Department of
1200 New Jersey Avenue, S.E.
Transportation
Washington, D.C. 20590
Office of the Secretary
of Transportation
 
 
Issue date: July 18, 2012
 
 
Ms. Joanne Barbera
Authority expires: December 31, 2012
Counsel for PMI Global Services Inc.
 
Barbera & Watkins, LLC
 
6701 W. 64th Street, Suite 315
/s/ CATHERINE C. BROWN
Overland Park, Kansas 66202
Director, Office of International Aviation



AMENDED SPECIAL AUTHORIZATION1 
Effective July 18, 2012, and terminating December 31, 2012, permission is
granted under 14 CFR §375.70 of the Department's regulations to PMI Global
Services Inc. (PMIGS), to the extent necessary to permit it to engage in the
time-sharing activities described below, using the following U.S.-registered
foreign civil aircraft:2 
Gulfstream GV-SP, registration N607PM
Gulfstream G-550, registration N551PM


In the conduct of the authorized time-sharing operations, PMIGS, as the
operator, may carry up to three individual officers of PMIGS' parent
corporation, Philip Morris International Inc., for personal travel on flights
into, out of, and within the United States during the term of this authority.
These operations are deemed to be business aviation activities within the
meaning of §375.37 to the extent that these three Philip Morris officers are
eligible for this personal travel for reasons of security and personal safety
under a formal resolution approved by the Board of Philip Morris, and/or as a
part of these officers' compensation package from the company. PMIGS may collect
charges from the individuals only as provided in §375.37(d).
In the conduct of the operations authorized above, PMIGS must (1) comply with
all applicable requirements of 14 CFR Part 375; (2) comply with all applicable
requirements of the Federal Aviation Administration contained in the Federal
Aviation Regulations (including 14 CFR Part 91), and applicable Orders of the
Federal Aviation Administration; (3) comply with all applicable U.S. Government
requirements concerning security; and (4) carry on board the aircraft a copy of
this permit. For information concerning requirements of the Federal Aviation
Administration, PMIGS should contact the FAA's Flight Standards Service in
Washington, D.C. at (202) 385-4510.
This action is taken under assigned authority (14 CFR §385.13(m)). Persons
entitled to petition the Department for review of this action under the
Department's regulations, 14 CFR §385.30, should file their petitions within
seven days of the date of this action. This action is effective immediately, and
the filing of a petition for review will not alter its effectiveness.
***************
_________________________________________ 
1This action amends the special authorization previously granted to PMIGS on
December 2, 2011, to reflect a change in authorized aircraft as outlined in note
2.
2PMIGS states that it is replacing aircraft registration N609PM on or about July
20, 2012, and requests the addition of aircraft registration N551PM as well as
permission to use other substitute or additional U.S.-registered aircraft that
it operates.




--------------------------------------------------------------------------------






[ex10xx123114amdmtacga_image1.jpg]


 
U.S. Department of
1200 New Jersey Avenue, S.E.
Transportation
Washington, D.C. 20590
Office of the Secretary
of Transportation
 
 
Issue date: December 2, 2011
 
 
Ms. Joanne Barbera
Authority expires: December 31, 2012
Counsel for PMI Global Services Inc.
 
Barbera & Watkins, LLC
 
6701 W. 64th Street, Suite 315
/s/ ROBERT FINAMORE
Overland Park, Kansas 66202
Director, Office of International Aviation



SPECIAL AUTHORIZATION
Effective December 2, 2011, and terminating December 31, 2012, permission is
granted under 14 CFR §375.70 of the Department's regulations to PMI Global
Services Inc., to the extent necessary to permit it to engage in the
time-sharing activities described below, using the following U.S.-registered
foreign civil aircraft:
Gulfstream GV-SP, registration N607PM
Gulfstream GV-SP, registration N609PM


This action extends the termination date of the Special Authorizations we
previously granted to PMI Global on July 22, 2010 and December 22, 2010.
In the conduct of the authorized time-sharing operations, PMI Global, as the
operator, may carry up to three individual officers of PMI Global Service's
parent corporation, Philip Morris International Inc., for personal travel on
flights into, out of, and within the United States during the term of this
authority. These operations are deemed to be business aviation activities within
the meaning of §375.37 to the extent that these three Philip Morris officers are
eligible for this personal travel for reasons of security and personal safety
under a formal resolution approved by the Board of Philip Morris, and/or as a
part of these officers' compensation package from the company. PMI Global
Services may collect charges from the individuals only as provided in
§375.37(d).
In the conduct of the operations authorized above, PMI Global Services must (1)
comply with all applicable requirements of 14 CFR Part 375; (2) comply with all
applicable requirements of the Federal Aviation Administration contained in the
Federal Aviation Regulations (including 14 CFR Part 91), and applicable Orders
of the Federal Aviation Administration; (3) comply with all applicable U.S.
Government requirements concerning security; and (4) carry on board the aircraft
a copy of this permit. For information concerning requirements of the Federal
Aviation Administration, PMI Global Services should contact the FAA's Flight
Standards Service in Washington, D.C. at (202) 385-4510.
This action is taken under assigned authority (14 CFR §385.13(m)). Persons
entitled to petition the Department for review of this action under the
Department's regulations, 14 CFR §385.30, should file their petitions within
seven days of the date of this action. This action is effective immediately, and
the filing of a petition for review will not alter its effectiveness.
***************




--------------------------------------------------------------------------------




[ex10xx123114amdmtacga_image1.jpg]


 
U.S. Department of
1200 New Jersey Avenue, S.E.
Transportation
Washington, D.C. 20590
Office of the Secretary
of Transportation
 
 
 
 
Issue date: December 22, 2010
Ms. Joanne Barbera
Authority expires: December 31, 2011
Counsel for PMI Global Services Inc.
 
Barbera & Watkins, LLC
 
6701 W. 64th Street, Suite 315
/s/ GEORGE WELLINGTON
Overland Park, Kansas 66202
Director, Office of International Aviation
 
 



SPECIAL AUTHORIZATION


Effective December 22, 2010, and terminating December 31, 2011, permission is
granted under 14 CFR §375.70 of the Department's regulations to PMI Global
Services Inc., to the extent necessary to permit it to engage in the
time-sharing activities described below, using the following U.S.-registered
foreign civil aircraft:
Gulfstream GV-SP, registration N607PM
Gulfstream GV-SP, registration N609PM
This action extends the termination date of the Special Authorization we
previously granted to PMI Global on July 22, 2010.


In the conduct of the authorized time-sharing operations, PMI Global, as the
operator, may carry up to three individual officers of PMI Global Service's
parent corporation, Philip Morris International Inc., for personal travel on
flights into, out of, and within the United States during the term of this
authority. These operations are deemed to be business aviation activities within
the meaning of §375.37 to the extent that these three Philip Morris officers are
eligible for this personal travel for reasons of security and personal safety
under a formal resolution approved by the Board of Philip Morris, and/or as a
part of these officers' compensation package from the company. PMI Global
Services may collect charges from the individuals only as provided in
§375.37(d).
In the conduct of the operations authorized above, PMI Global Services must (1)
comply with all applicable requirements of 14 CFR Part 375; (2) comply with all
applicable requirements of the Federal Aviation Administration contained in the
Federal Aviation Regulations (including 14 CFR Part 91), and applicable Orders
of the Federal Aviation Administration; (3) comply with all applicable U.S.
Government requirements concerning security; and (4) carry on board the aircraft
a copy of this permit. For information concerning requirements of the Federal
Aviation Administration, PMI Global Services should contact the FAA's Flight
Standards Service in Washington, D.C. at (202) 385-4510.
This action is taken under assigned authority (14 CFR §385.13(m)). Persons
entitled to petition the Department for review of this action under the
Department's regulations, 14 CFR §385.30, should file their petitions within
seven days of the date of this action. This action is effective immediately, and
the filing of a petition for review will not alter its effectiveness.
***************




--------------------------------------------------------------------------------




[ex10xx123114amdmtacga_image1.jpg]


 
 
U.S. Department of
1200 New Jersey Avenue, S.E.
Transportation
Washington, D.C. 20590
Office of the Secretary
of Transportation
 
 
 
 
 
 
Issue date: July 22, 2010
Ms. Joanne Barbera
Authority expires: July 22, 2011
Counsel for PMI Global Services Inc.
 
Barbera & Watkins, LLC
 
6701 W. 64th Street, Suite 315
/s/ GEORGE WELLINGTON
Overland Park, Kansas 66202
Director, Office of International Aviation
 
 

SPECIAL AUTHORIZATION


Effective July 22, 2010, and terminating July 22, 2011, permission is granted
under 14 CFR §375.70 of the Department's regulations to PMI Global Services
Inc., to the extent necessary to permit it to engage in the time-sharing
activities described below, using the following U.S.-registered foreign civil
aircraft:
Gulfstream GV-SP, registration N607PM
Gulfstream GV-SP, registration N609PM
In the conduct of the authorized time-sharing operations, PMI Global, as the
operator, may carry up to three individual officers of PMI Global Service's
parent corporation, Philip Morris International Inc., for personal travel on
flights into, out of, and within the United States during the term of this
authority. These operations are deemed to be business aviation activities within
the meaning of §375.37 to the extent that these three Philip Morris officers are
eligible for this personal travel for reasons of security and personal safety
under a formal resolution approved by the Board of Philip Morris, and/or as a
part of these officers' compensation package from the company. PMI Global
Services may collect charges from the individuals only as provided in
§375.37(d).
In the conduct of the operations authorized above, PMI Global Services must (1)
comply with all applicable requirements of 14 CFR Part 375; (2) comply with all
applicable requirements of the Federal Aviation Administration contained in the
Federal Aviation Regulations (including 14 CFR Part 91), and applicable Orders
of the Federal Aviation Administration; (3) comply with all applicable U.S.
Government requirements concerning security; and (4) carry on board the aircraft
a copy of this permit. For information concerning requirements of the Federal
Aviation Administration, PMI Global Services should contact the FAA's Flight
Standards Service in Washington, D.C. at (202) 385-4510.
This action is taken under assigned authority (14 CFR §385.13(m)). Persons
entitled to petition the Department for review of this action under the
Department's regulations, 14 CFR §385.30, should file their petitions within
seven days of the date of this action. This action is effective immediately, and
the filing of a petition for review will not alter its effectiveness.
***************


